
	

113 SRES 497 ATS: Honoring the life and career of Charles “Chuck” Noll. 
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and career of Charles Chuck Noll. 
	
	
		Whereas Chuck Noll was born on January 5, 1932, in Cleveland, Ohio;Whereas Chuck Noll excelled at multiple positions on the football field during a preparatory 
			 career at
			 Benedictine High School in Cleveland, Ohio and during a college career at
			 the University of Dayton;Whereas, after being drafted in the 20th round of the 1953 National Football League Draft by his hometown team, the Cleveland Browns, Chuck
			 Noll enjoyed a 7-year career as a linebacker and offensive lineman;Whereas, after his playing career ended, Chuck Noll joined coaching staffs headed by 2 future
			 Hall-of-Famers, including Sid Gillman of the San Diego Chargers;Whereas, after serving as an assistant coach for nearly a decade, Chuck Noll was selected by the
			 Rooney family to serve as 14th head coach of the Pittsburgh Steelers football team on January 27, 1969;Whereas the current owner of the Pittsburgh Steelers is quoted as saying hiring Chuck Noll was the best decision we ever made for the Steelers;Whereas, in 1972, in Chuck Noll’s fourth season as head coach of the Pittsburgh Steelers, the
			 Pittsburgh Steelers won 11 games and made the
			 playoffs for the first time since 1947;Whereas, on January 12, 1975, the Pittsburgh Steelers dynasty was born when Chuck Noll led the
			 Pittsburgh Steelers to a victory over the Minnesota Vikings to win Super
			 Bowl IX—the first of the Pittsburgh Steelers' now 6 Super Bowl titles;Whereas, over the 5 football seasons after winning Super Bowl IX, Chuck Noll’s Pittsburgh Steelers
			 went on to capture an
			 additional 3 Super Bowl titles—Super Bowl X and XIII, both by defeating
			 the
			 Dallas Cowboys, and Super Bowl XIV, by defeating the Los Angeles Rams;Whereas Chuck Noll is best known for masterminding the Steel Curtain, one of the most stout and prolific defensive units in National Football League history;Whereas both Chuck Noll’s ability to identify talent and his hands-on coaching technique led to
			 Hall of Fame careers for more than 10 of Chuck Noll's players;Whereas, following 23 football seasons and 193 football game wins, including a record 4 Super Bowl
			 titles as a head coach of the Pittsburgh Steelers, Chuck Noll was
			 enshrined in the Pro Football Hall of Fame in Canton, Ohio as part of the
			 Class of 1993; andWhereas, on June 13, 2014, Chuck Noll passed away surrounded by loved ones at his home in
			 Sewickley, Pennsylvania at the age of 82: Now, therefore, be it
		
	
		That  the Senate—(1)recognizes the life and career of Chuck Noll and his contributions to the city of Pittsburgh,
			 Pennsylvania and the National Football League; and
			(2)expresses its sympathies to Chuck Noll's family and friends, the Pittsburgh Steelers, Steelers
			 fans, and football fans all around the world.
